UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2430


MARTIN GROFF CONSTRUCTION COMPANY, INCORPORATED,

                Plaintiff – Appellee,

          v.

KEVIN C. BETSKOFF,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-03024-RDB)


Submitted:   June 3, 2011                  Decided:   June 9, 2011


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kevin C. Betskoff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kevin C. Betskoff appeals the district court’s order

remanding the underlying action to Maryland state court.                                    We

vacate and remand for proceedings consistent with this opinion.

                “Congress has placed broad restrictions on the power

of    federal       appellate      courts    to    review     district        court      orders

remanding removed cases to state court.”                           Things Remembered,

Inc. v. Petrarca, 516 U.S. 124, 127 (1995).                        Thus, remand orders

are     generally          “not    reviewable       on    appeal     or        otherwise.” *

28 U.S.C. § 1447(d).               The Supreme Court has explained that the

appellate       restrictions         of   “§ 1447(d)        must    be    read      in    pari

materia with § 1447(c), so that only remands based on grounds

specified       in    [28     U.S.C.]     § 1447(c)      [(2006)]        [i.e.,     lack    of

subject matter jurisdiction and defects in removal procedures]

are immune from review under § 1447(d).”                           Things Remembered,

516 U.S. at 127.             Whether a remand order is reviewable is not

based      on   a    district      court’s    explicit      citation      to    §   1447(c);

“[t]he      bar       of     § 1447(d)       applies     to    any       order      invoking

substantively          one    of    the     grounds      specified       in    § 1447(c).”

Borneman v. United States, 213 F.3d 819, 824-25 (4th Cir. 2000).




       *
       The statute provides an exception to the appellate ban for
civil rights cases removed under 28 U.S.C. § 1443 (2006).
28 U.S.C. § 1447(d) (2006).



                                               2
           Although a remand based on a lack of subject matter

jurisdiction may be entered at any time, either sua sponte or by

any party, remand for a procedural defect “must be effected by

granting a timely filed motion.”              Ellenburg v. Spartan Motors

Chassis, Inc., 519 F.3d 192, 196-97 (4th Cir. 2008).                      Where, as

here, a district court sua sponte remands a case as untimely

removed, it acts outside the scope of § 1447(c), and the order

is reviewable by this court.        Id.

           Here, the district court’s remand order was entered

sua sponte, based on its finding that removal was untimely under

§ 1447(c).    However, we have held that “a district court is

prohibited   from     remanding     a   case     sua      sponte    based          on   a

procedural   defect    absent   a   motion      to   do    so    from     a    party.”

Ellenburg, 519 F.3d at 198.

           Accordingly, we vacate the judgment of the district

court and remand for further proceedings consistent with this

opinion.     In   light   of    this      disposition,      we     deny       as    moot

Betskoff’s motion to expedite.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          VACATED AND REMANDED




                                        3